Citation Nr: 1636971	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1962. He died in June 2009. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In August 2013, the appellant testified during a Videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The issue on appeal was remanded by the Board in November 2014 for further development. A review of the claims folder reflects that the RO has complied with the Board's remand instruction. Specifically, the RO provided the appellant proper notice, requested the appellant identify pertinent medical facilities where the Veteran was treated prior to his death, obtained outstanding VA medical records, obtained a VA medical opinion, and issued a supplemental statement of the case.


FINDINGS OF FACT

1. The Veteran died in June 2009; the death certificate lists the cause of death as chronic obstructive pulmonary disease (COPD), sepsis, left lower extremity gangrene, and adult onset diabetes with coronary artery disease (CAD) and congestive heart failure as significant contributing conditions. 

2.  At the time of the Veteran's death, he was service connected for degenerative disc disease of the lumbosacral spine, rated as 40 percent; degenerative joint disease of the left knee, rated as 20 percent; degenerative joint disease of the right knee, rated as 10 percent; and degenerative joint disease of the right hip, rated as 10 percent.

3.  The competent evidence does not show that the Veteran's death was etiologically related to service, or that any disability causing death was incurred or aggravated as a result of a service-connected disorder.

4. The competent evidence does not show that the Veteran's death is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death. 38 U.S.C.A. §§ 101, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2015).

2. The Veteran's death was not a result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA or an event not reasonably foreseeable that resulted in the proximate cause of the death. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159 (b) (2015). Here, VCAA notice was provided by correspondence in September 2009, which specifically provided an explanation of the evidence and information required to substantiate a death and indemnity compensation (DIC) claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); but see Wilson v. Mansfield, 506 F.3d 1055, 1059 (the language of the 38 U.S.C.A. § 5103 (a) was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."). Corrective notice addressing the section 1151 theory was provided in a January 2015 letter. The case was last readjudicated in March 2015.

In any event, neither the appellant nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability, and insufficient medical evidence to render a decision on the claim. See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). While 38 U.S.C.A. § 5103A (a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).

Here, VA opinions were obtained in January 2015 and October 2009. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the appellant has been afforded adequate VA opinions. The reports provides findings relevant to the criteria of the issue on appeal. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317  (Fed. Cir. 2007). Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Legal criteria

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312 (b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312 (c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361 (b). To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2). 

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361 (c). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361 (d)(2).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran died in June 2009, and his death certificate indicates that the direct cause of death was chronic obstructive pulmonary disease (COPD), sepsis, left lower extremity gangrene, and adult onset diabetes with coronary artery disease (CAD) and congestive heart failure as significant contributing conditions. None of the conditions listed on the Veteran's death certificate as a direct cause of contributing cause, were service-connected at the time of his death.

At the time of the Veteran's death, he was service connected for degenerative disc disease of the lumbosacral spine, rated as 40 percent; degenerative joint disease of the left knee, rated as 20 percent; degenerative joint disease of the right knee, rated as 10 percent; and degenerative joint disease of the right hip, rated as 10 percent. The total combined rating was 60 percent.

There is no indication or specific assertion that the Veteran's conditions which lead to his death had their onset in service or within a year of separation from service. As a result, direct and presumptive service connection on the basis of a chronic condition manifesting within a year of separation are not warranted. The appellant has alleged several theories regarding the claim for service connection for the cause of the Veteran's death. First, the appellant has alleged that the Veteran's service-connected lumbosacral spine degenerative joint disease with arthritis, and degenerative joint disease of his right hip and bilateral knees caused or contributed to the cause of the Veteran's death in that her independent research on WebMD states that inflammation in the body due to arthritis can lead to other diseases of the heart, lungs, and vascular system. (See August 2009 statement, January 2010 Notice of Disagreement, and August 2013 Videoconference hearing transcript.)

In a statement signed in September 2009, the Veteran's VA primary care physician, Dr. Volk, opined that the Veteran's service-connected disabilities were contributing factors in his death. Dr. Volk explained the Veteran was debilitated by his joint diseases and unable to actively participate in exercise which may have slowed down the progression of his non-service connected disabilities of diabetes and CAD. 

The Board finds the September 2009 opinion to be limited in probative value. While Dr. Volk concluded that the Veteran's service-connected disabilities were contributing factors, the opinion failed to provide evidence that the service connected disabilities substantially or materially contributed to the Veteran's death. Instead, Dr. Volk concluded that by limiting the Veteran's ability to exercise, his joint disabilities were unable to slow down the progression of his diabetes and CAD. Importantly, Dr. Volk does not contend that the Veteran's service-connected disabilities actually caused his death, or that, but for his service-connected disabilities, he would still be alive. Rather, Dr. Volk asserts that if the Veteran was not debilitated by his joint diseases, he "may" have been able to slow down the progression of his diabetes and CAD. The Board finds Dr. Volk's opinion to be speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

In an October 2009 VA medical opinion, the examiner opined that the primary contributing factor to the Veteran's death was that he was a lifelong smoker which led to lung cancer, COPD, atherosclerosis arteriosclerosis PVD and sepsis. The examiner further concluded that it is unlikely that the Veteran's death would have been prevented by exercise alone. The examiner further explained that the Veteran's nonservice-connected disabilities would have precluded him from regular exercise, to include non-weight-bearing exercises, unlike his service-connected joint disabilities. 

In a January 2015 VA medical opinion based upon a claims file review, the examiner opined that the Veteran's service-connected disabilities did not cause or aggravate the nonservice-connected conditions causing death (COPD, sepsis, diabetes mellitus, coronary artery disease, congestive heart failure). The examiner referred back to the earlier opinion and further noted that degenerative joint disease of the lower part of the body does not preclude exercise. The examiner explained that degenerative arthritis does not cause gangrene, sepsis, diabetes mellitus, coronary artery disease, or COPD. The examiner continued to note that the Veteran had 70-pack per year history of smoking, a family history of premature heart disease, hypertension, hyperlipidemia, and diabetes and was very poorly compliant in regard to his medical treatment and care. The examiner concluded that the Veteran's nonservice-connected conditions, which were poorly controlled, made him a set up for sepsis/gangrene. The examiner further explained that the Veteran was service-connected for degenerative joint diseases, which are not inflammatory arthritis, and the concern that there was "inflammation in the body" was not possible in this case. As such, the Veteran's joint diseases would not have precluded the Veteran from exercise.

Also, in her January 2010 notice of disagreement, the appellant alleged that the Veteran's VA medical providers either did not effectively or timely treat sores on the Veteran's feet which ultimately developed gangrene which is listed on the Veteran's death certificate as a direct cause of death. 

The January 2015 examiner opined that the Veteran's death was not caused by VA failing to timely diagnose and properly treat wounds on the Veteran's lower extremities with failure proximately causing development, progression,
and/or continuance or natural progress of gangrene of the lower extremities. The examiner noted that the Veteran was presented to the ER on 4/28/09 with one day of a red foot; and was immediately treated for cellulitis. The examiner further noted that when he did not improve on his follow-up visit, he was admitted to the hospital directly from his clinic appointment.

The examiner further concluded that VA exercised reasonable care that would be expected of a reasonable health care provider. The examiner noted that when the Veteran was evaluated by vascular surgery when he developed gangrene; he declined surgical intervention. The examiner continued to note that VA providers considered and responded to reasonably foreseeable events appropriately. The examiner explained that medical notes reflect that the Veteran had home health checks after he was hospitalized and that his cracked heels were treated appropriately by the PCP. The examiner found the Veteran to be non-compliant in his treatment as he continued to not use his ointment and insist on walking around in bare feet. 

Lastly, the January 2016 examiner concluded that the Veteran's cause of death was otherwise was not related to his period of military service from December 1960 to December 1962, reiterating the medical conclusion that his death was the result of his multiple chronic uncontrolled nonservice-connected conditions combined with his non-compliance with their treatment.

The January 2015 opinion is the most probative evidence of record on account of being based upon a claims file review, the definite nature of the opinions provided, and the detailed rationale provided for the opinions.  Accordingly, the preponderance of the evidence supports a finding that the Veteran's service-connected disabilities were not the principal or contributory cause of death. 38 C.F.R. § 3.312 (a), (c)(1). As a result, the Board finds that service connection for the Veteran's cause of death, is not warranted on a presumptive or direct basis, and the claim must be denied.

Further, under the provisions of 38 U.S.C.A. § 1151, the Board finds that the death of the Veteran was not caused by the carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA or an event not reasonably foreseeable that resulted in the proximate cause of the death. 

The Board is aware of the appellant's contentions in this case and considers them credible.  That said, the questions of whether one disability caused or aggravated another, whether there was negligence or fault in VA treatment, or whether a medical complication of treatment was reasonably foreseeable are complex questions and the province of trained medical providers.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Jandreau v. Nicholson, 492 F.3d  at 1377 n.4 (lay persons not competent to diagnose cancer).  The Board must thus find that the opinions of the appellant, who lacks medical training or credentials, lack probative value.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

The Board is certainly sympathetic to the appellant's loss of her husband. However, the Board is bound by the statutes enacted by Congress and as a result of their application, must find that a preponderance of the evidence is against the appellant's claim.


ORDER

Entitlement to service connection for cause of death is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


